 1    Mark C. Goodman (State Bar No. 154692)
       mark.goodman@bakermckenzie.com
 2    BAKER & McKENZIE LLP
      Two Embarcadero Center, 11th Floor
 3    San Francisco, CA 94111
      Telephone: +1 415 576 3000
 4    Facsimile: +1 415 576 3099

 5    Anne Kelts Assayag (State Bar No. 298710)
       anne.assayag@bakermckenzie.com
 6    BAKER & McKENZIE LLP
      600 Hansen Way
 7    Palo Alto, CA 94304-1044
      Telephone: +1 650 856 2400
 8    Facsimile: +1 650 856 9299

 9    Attorneys for Defendants
      SUBWAY RESTAURANTS, INC.,
10    FRANCHISE WORLD HEADQUARTERS, LLC, and
      SUBWAY FRANCHISEE ADVERTISING TRUST FUND LTD.
11
                                 UNITED STATES DISTRICT COURT
12
                                NORTHERN DISTRICT OF CALIFORNIA
13
     KAREN DHANOWA and NILIMA AMIN, on                 Case No. 4:21-cv-00498-JST
14   behalf of themselves and all others,
                                                       STIPULATION EXTENDING TIME TO
15                Plaintiffs,                          RESPOND TO THE COMPLAINT
16         vs.
                                                       [Civil L.R. 6-1(a)]
17   SUBWAY RESTAURANTS, INC., a Delaware
     Corporation; FRANCHISE WORLD
18   HEADQUARTERS, LLC., a Connecticut Limited         District Judge Jon S. Tigar
     Liability Corporation; SUBWAY FRANCHISEE          Oakland Courthouse, Courtroom 6, 2nd
19   ADVERTISING TRUST FUND LTD., a                    Floor
     Connecticut Corporation; and DOES 1 through 50,
20   Inclusive,
                                                       Complaint Filed: January 21, 2021
21                Defendants.
22
23

24
25

26
27

28
                                               1
                 STIPULATION EXTENDING DEFENDANTS’ TIME TO RESPOND TO COMPLAINT
 1          Pursuant to L.R. 6-1(a), Plaintiffs Karen Dhanowa and Nilima Amin and Defendants

 2   Subway Restaurants, Inc., Franchise World Headquarters, LLC, and Subway Franchisee

 3   Advertising Trust Fund Ltd. (collectively, the “Parties”) agree and stipulate to extend the time for
 4   Defendants to file their responsive pleading to the complaint filed in this action by approximately

 5   30 days, or until April 19, 2021. Plaintiffs and Defendants, through their respective counsel of

 6   record, agree and stipulate as follows:
 7          1.     WHEREAS, the plaintiffs filed their complaint on January 21, 2021;

 8          2.     WHEREAS, the plaintiffs served the summons and complaint on Defendants on or

 9   about January 25, 2021;
10          3.     WHEREAS, the Parties have a mutual interest in conserving judicial resources and

11   avoiding unnecessary motions, including motions brought under Federal Rule of Civil Procedure
12   11;

13          4.     WHEREAS, counsel for the Parties are currently engaged in meet and confer efforts
14   regarding a mutual exchange of information prior to Defendants’ response deadlines and before

15   the Parties’ deadlines for initial disclosures pursuant to Federal Rule of Civil Procedure 26;
16          5.     WHEREAS, during the Parties’ meet and confer, counsel agreed to extend the
17   deadlines for Defendants to file responsive pleadings to facilitate those discussions;

18          6.     WHEREAS, this is the second stipulation for extension of time requested by the

19   Parties to respond or otherwise file a responsive pleading to the complaint; and
20          7.     WHEREAS, the new responsive pleading deadline will not alter the date of any

21   event or any deadline already fixed by Court order.

22          NOW, THEREFORE, in consideration of the foregoing, the Parties, by and through their
23   respective counsel, hereby STIPULATE and AGREE as follows:

24          8.     Defendants’ time to file responsive pleadings to the complaint in this action is
25   extended up to and including April 19, 2021; and

26          9.     By entering into this stipulation, Defendants in no way concede liability with respect
27   to any of the plaintiffs’ claims or allegations and expressly reserve and preserve all rights and

28   defenses with respect thereto.
                                               2
                 STIPULATION EXTENDING DEFENDANTS’ TIME TO RESPOND TO COMPLAINT
 1         IT IS SO STIPULATED.

 2

 3   Dated: March 10
                  ___, 2021                    BAKER & McKENZIE LLP
                                               Mark C. Goodman
 4                                             Anne Kelts Assayag

 5
                                               By:
 6                                                   Mark C. Goodman
                                               Attorneys for Defendants
 7                                             SUBWAY RESTAURANTS, INC.,
                                               FRANCHISE WORLD HEADQUARTERS,
 8                                             LLC, and SUBWAY FRANCHISEE
                                               ADVERTISING TRUST FUND LTD.
 9
10   Dated: March ___,
                  10 2021                      DOGRA LAW GROUP PC
                                               THE LANIER LAW FIRM, PC
11                                             Shalini Dogra
                                               Mark Lanier
12                                             Alex Brown
                                               Jonathan Wilkerson
13
14                                             By:
                                                     Shalini Dogra
15                                             Attorneys for Plaintiffs
                                               KAREN DHANOWA and NILIMA AMIN
16
17

18

19
20

21

22
23

24
25

26
27

28
                                             3
               STIPULATION EXTENDING DEFENDANTS’ TIME TO RESPOND TO COMPLAINT
